Citation Nr: 1219998	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a dental disability, specifically extraction of left and right mandible molars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty during peacetime following the Korean Conflict until his discharge in January 1964.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran was discharged from service in January 1964.  

2.  The Veteran's claim for service connection for a dental disability was received at the RO in October 2006.

3.  The Veteran does not have a dental disability resulting from combat wounds or service trauma.  

4.  The Veteran's claimed dental disabilities, specifically extraction of the left and right mandible molars, are not subject to service-connected compensation.


CONCLUSION OF LAW

The criteria for service connection for dental disability, specifically extraction of left and right mandible molars have not been met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161, 17.164 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In this particular case because the law, and not the facts, is dispositive, the Board finds that any error regarding the VCAA is nonprejudicial.  Specifically, as will be discussed below, even if the facts as presented by the claimant are presumed to be true, entitlement to the benefit sought must be denied.  Accordingly, the duty to notify and the duty to assist need not be discussed.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) ("[B]ecause the law as mandated by statute, and not the evidence, is dispositive of this claim, the VCAA is not applicable."); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where law, and not evidence, is dispositive, claim should be denied or appeal terminated because of lack of legal merit); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) ("[S]trict adherence [to the law] does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case.  Such adherence would result in this Court's unnecessarily imposing additional burdens on the BVA ... with no benefit flowing to the Veteran."); Valiao v. Principi, 17 Vet. App. 229, 231-232 (2003) (failure to provide VCAA notice is nonprejudicial error "[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision."); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005) (notice error nonprejudicial where facts averred could not result in an award of benefits); Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005) (lack of prejudice may be established by demonstrating that a benefit could not possibly have been awarded as a matter of law).  


Service Connection for Dental Disability

The Veteran contends that service connection is warranted for the extraction of molars on each side of his mandible.  He asserts that while on active duty in 1957, an infection occurred in his mouth that required the extraction of molars on each side of his mouth.  He has specifically stated that this was not the result of dental trauma.  

The Veteran's service treatment records (STRs) have been certified as not available as a result of a fire at the National Personnel Records Center (NPRC).  It is noted that NPRC has not even been able to fully confirm the Veteran's period of active duty.  The Veteran reported having served from 1957 to January 1964.  A copy of his honorable discharge shows that he was released from active duty in January 1964.  He submitted his claim for service connection for the dental disabilities in October 2006.  

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2011).

The Veteran asserts that he is entitled to service connection for a dental disability, specifically molars of each side of the mandible.  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth", see 38 C.F.R. §3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  
 
There is no allegation of dental trauma in service.  There is no evidence of any damage to his maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, during service.  The Board would further note that a determination that these particular dysfunctions, as opposed to dental disability more generally, are currently manifest is a medical determination that must be made by a specialist with medical or dental training.  As the Veteran has not been shown to have such training, he is not competent to provide a diagnosis or an opinion as to etiology.  See 38 C.F.R. § 3.159(a)(2) (2011).  Accordingly, his lay opinion as to the current claim has no probative value.

In light of the evidence discussed above, the Board finds that the probative evidence of record does not show that trauma or disease caused loss of substance of the body of the maxilla and mandible resulting in his loss of teeth.  Accordingly, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a dental disability, specifically extraction of left and right mandible molars, is denied



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


